DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/13/2022, 11/30/2021, 06/28/2021 and 01/15/2021 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Election/Restrictions
Applicant’s election of Group I (claims 1-14 and 21-26) in the reply filed on 05/09/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Applicant’s election without traverse of Group I in the reply filed on 05/09/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claim(s) 1-4,6,8,10-11,13-14 and 21-26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lu et al. (PG Pub 2019/0206824; hereinafter Lu).

    PNG
    media_image1.png
    336
    556
    media_image1.png
    Greyscale

Regarding claim 1, refer to the Examiner’s mark-up of Fig. 14 provided above, Lu teaches a semiconductor device 1m (para [0072-0112]) comprising:
an encapsulant 32 (para [0098]) encapsulating a semiconductor die 20 (para [0080]) and through vias (para [0072]), wherein the encapsulant has a curved sidewall (annotated “curved” in Fig. 14 above), wherein a portion of a sidewall 203 of the semiconductor die adjacent to the curved sidewall is exposed (see Fig. 14); 
an interface material 34 over the semiconductor die (see Fig. 14); and 
an underfill material 19 around (close to in proximity) the interface material (see Fig. 14).
Regarding claim 2, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the interface material 34 has a first width (annotated “w1” in Fig. 14 above) and the semiconductor die 20 has a second width (annotated “w2” in Fig. 14 above) smaller than the first width (see Fig. 14).
Regarding claim 3, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the interface material 34 has a first width (annotated “w3” in Fig. 14 above) and the semiconductor die 20 has a second width (annotated “w2” in Fig. 14 above) greater than the first width (see Fig. 14).
Regarding claim 4, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the interface material 34 has a first width (annotated “w1” in Fig. 14 above) and the semiconductor die 20 has the first width (annotated “w4” in Fig. 14 above).
Regarding claim 6, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the underfill material 19 fills a region between the curved sidewall (annotated “curved” in Fig. 14 above) and the sidewall of the sidewall 203 of the semiconductor die 20 (see Fig. 14).

    PNG
    media_image2.png
    334
    596
    media_image2.png
    Greyscale

Regarding claim 8, refer to the Examiner’s mark-up of Fig. 14 provided above, Lu teaches a semiconductor device (para [0072-0112]) comprising:
an interface material 26 extending between a first package (annotated “1st pkg” in Fig. 14 above) and a semiconductor die 20, the first package being electrically connected to the semiconductor die by through vias 22 (para [0084]), the through vias having a height greater than the semiconductor die (see Fig. 14); 
an encapsulant 24 surrounding the through vias and the semiconductor die, the encapsulant having a curved surface (annotated “curved” in Fig. 14 above) interfacing with a sidewall 203 of the semiconductor die (see Fig. 14); and 
an underfill material 21 surrounding the interface material (from below) and extending between the first package and the encapsulant (on the lower side).
Regarding claim 10, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches
the interface material 26 is in physical contact with the curved surface (annotated “curved” in Fig. 14 above).
Regarding claim 11, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches
the encapsulant 24 has a first thickness (annotated “T1” in Fig. 14 above) and the semiconductor die 20 has a second thickness (annotated “T2” in Fig. 14 above) less than the first thickness (see Fig. 14).
Regarding claim 13, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the interface material 26 overlies the sidewall 203 of the semiconductor die 20 (see Fig. 14).
Regarding claim 14, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches
the interface material 26 comprises discontinuous sections broken by vias 253 (see Fig. 14).


    PNG
    media_image3.png
    296
    552
    media_image3.png
    Greyscale

Regarding claim 21, refer to the Examiner’s mark-up of Fig. 14 provided above, Lu teaches a semiconductor device 1m (para [0072-0112]) comprising:
 a semiconductor die 20 (para [0080]) adjacent to a through via 22; 
an encapsulant 32 between the semiconductor die and the through via (see Fig. 14), the encapsulant exposing a portion of a sidewall (lower corners) of the semiconductor die (see Fig. 14), the encapsulant having a curved portion (annotated “curved” in Fig. 14 above); 
an interface material 34 over the semiconductor die but not over the through via (see Fig. 14); 
a package (annotated “1st pkg” in Fig. 14 above) in physical contact and compressing the interface material (see Fig. 14); and 
an underfill 19 between the package and the semiconductor die (see Fig. 14).
Regarding claim 22, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the underfill 19 covers the portion of the sidewall of the semiconductor die (lower corners; see Fig. 14).
Regarding claim 23, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches
the interface material 34 covers the portion of the sidewall of the semiconductor die (lower corners; see Fig. 14).
Regarding claim 24, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches
the interface material 34 has a first width (annotated “w1” in Fig. 14 above) and the semiconductor die 20 has a second width (annotated “w2” in Fig. 14 above) smaller than the first width (see Fig. 14).
Regarding claim 25, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches
the interface material 34 has a first width (annotated “w3” in Fig. 14 above) and the semiconductor die 20 has a second width (annotated “w2” in Fig. 14 above) greater than the first width (see Fig. 14).
Regarding claim 26, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the interface material 34 has a first width (annotated “w1” in Fig. 14 above) and the semiconductor die 20 has the first width (annotated “w4” in Fig. 14 above).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
2.	Claim(s) 7 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lu, as applied to claim 1 and claim 8 respectively above, and further in view of Czubarow et al. (PG Pub 2012/0172495; hereinafter Czubarow).
Regarding claim 7, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the interface material 34, he does not explicitly teach the interface material has a thermal conductivity of between about 15 W/K*m and about 23 W/K*m, has a stiffness of between about 250 N/mm and about 2500 N/mm, and has a tackiness of between about 0.5 N*mm and about 10 N*mm.
In the same field of endeavor, Czubarow teaches an interface material (para [0013]; “carbon nanotubes”).
Note: this is the same material composition as the Applicant’s. Please refer to para [0066]; “In a particular embodiment the interface material 127 is a material such as lead-tin based solder (PbSn), lead-free solder, indium, carbon composite materials, graphite, carbon nanotubes, or other suitable thermally conductive materials.” One of ordinary skill would recognize the thermal conductivity, the stiffness and the tackiness of a material composition to be an inherent property of that material. Since, Czubarow teaches the same material composition the claimed limitation is considered taught.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the interface material comprise carbon nanotubes, as taught by Czubarow, to better protect the device from mechanical shocks (para [0003]).
Regarding claim 12, refer to the Examiner’s mark-up of Fig. 1 provided above, Lu teaches the interface material 34, he does not explicitly teach the “interface material has a thermal conductivity of between about 15 W/K*m and about 23 W/K*m.”
In the same field of endeavor, Czubarow teaches an interface material (para [0013]; “carbon nanotubes”).
Note: this is the same material composition as the Applicant’s. Please refer to para [0066]; “In a particular embodiment the interface material 127 is a material such as lead-tin based solder (PbSn), lead-free solder, indium, carbon composite materials, graphite, carbon nanotubes, or other suitable thermally conductive materials.” One of ordinary skill would recognize the thermal conductivity of a material composition to be an inherent property of that material. Since, Czubarow teaches the same material composition the claimed limitation is considered taught.
In light of such teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the material composition of the interface material comprise carbon nanotubes, as taught by Czubarow, to better protect the device from mechanical shocks (para [0003]).

Prior Art
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
	a. Lin et al. (PG Pub 2019/0006200) teaches a semiconductor package.	

Allowable Subject Matter
4.	Claims 5 and 9 are allowable.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 5 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 1 or (ii) claim 5 is fully incorporated into the base claim 1.  
Claim 5 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 5, the interface material fills a region between the curved sidewall and the sidewall of the sidewall of the semiconductor die.
Claim 9 is objected to, but would be allowable if (i) rewritten in independent form to include all of the limitations of its base claim 8 or (ii) claim 9 is fully incorporated into the base claim 8.  
Claim 9 contains allowable subject matter, because the prior art of record, either singularly or in combination, fails to disclose or suggest, in combination with the other elements in claim 9, the underfill is in physical contact with the curved surface.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christina A Sylvia whose telephone number is (571)272-7474.  The examiner can normally be reached on 8am-4pm (M-F).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Feliciano-Ramos can be reached on 5712727925.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C. S./
Examiner, Art Unit 2895

/KYOUNG LEE/Primary Examiner, Art Unit 2895